         Case 20-34682 Document 596 Filed in TXSB on 03/04/21 Page 1 of 5




                             UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    IN RE:                                             )
                                                       )
    BOUCHARD TRANSPORTATION                            )                 CASE NO. 20-34682 (DRJ)
    CO., INC., et al.                                  )
                                                       )                 Chapter 11
         Debtors1                                      )
                                                       )                 Jointly Administered

        LIMITED OBJECTION OF BOLLINGER AMELIA REPAIR, L.L.C. AND
      BOLLINGER SHIPYARDS LOCKPORT, L.L.C. TO DEBTORS’ EMERGENCY
      OMNIBUS MOTION WITH RESPECT TO RELOCATION OF VESSELS AND
               MODIFICATIONS OF THE DEBTORS WORKFORCE



         Bollinger Amelia Repair, L.L.C. (“BAR”), and Bollinger Shipyards Lockport, L.L.C.

(“BSL”), file this Limited Objection to the Debtors’ Emergency Omnibus Motion with Respect to

Relocation of Vessels and Modifications of the Debtors Workforce (the “Motion”) [Doc. 592] as

follows:

         1.       Prior to the Petition Date, BAR and BSL filed various lawsuits to seize and arrest

certain Vessels owned by the Debtors and to collect amounts owed to them by Bouchard. From

and after the arrests of the Vessels, BAR and BSL have respectively incurred, and continue to

incur, custodia legis expenses for the following Vessels: Barge B NO. 240, the M/V BRENDAN

J. BOUCHARD, and the M/V ROBERT J. BOUCHARD. The Debtors have known at all times

that BAR and BSL continue to pay such expenses.




1
 Due to the large number of Debtors in these Chapter 11 cases, a complete list of the Debtor entities and the last four
digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on the website
of the Debtors’ proposed claims and noticing agent at https://cases.stretto.com/bouchard. The location of the Debtors’
service address is 58 South Service Road, Suite 150, Melville, New York 11747.
        Case 20-34682 Document 596 Filed in TXSB on 03/04/21 Page 2 of 5




       2.         While the pre-petition amounts owed to BAR and BSL have been resolved, the

Debtors have failed to reimburse BAR and BSL or pay any amount in connection with the post-

petition custodia legis expenses incurred in connection with the above-referenced Vessels.

       3.         BAR and BSL’s payment of these post-petition custodia legis expenses for the

storage of the Vessels has conferred, and continues to confer, a benefit upon the Debtors’

bankruptcy estate as it has helped the Debtors continue to operate their businesses during the

pending bankruptcy proceeding, thereby entitling BAR and BSL to allowed administrative

expense claims pursuant to 11 U.S.C. § 503(b)(1).

       4.         For the foregoing reasons, BAR and BSL object to the Motion on a limited basis

for the purpose of preserving their respective rights to seek allowance and payment of

administrative expense claims for the above-referenced post-petition custodia legis expenses to

the extent the granting of the instant Motion would affect such rights.

       5.         Subject to this limited objection, BAR and BSL do not oppose the Motion or the

moving of the Vessels.

       Dated: March 4, 2021.                        Respectively Submitted,


                                                    ADAMS AND REESE LLP

                                                    /s/ Scott R. Cheatham
                                                    Scott R. Cheatham
                                                    Texas Bar No. 20450406
                                                    G. Robert Parrott II (LA Bar #37511)2
                                                    ADAMS AND REESE LLP
                                                    701 Poydras Street, Suite 4500
                                                    New Orleans, Louisiana 70139
                                                    Telephone: (504) 581-3234
                                                    Facsimile: (504) 566-0210
                                                    scott.cheatham@arlaw.com
                                                    Counsel for Bollinger Amelia Repair, L.L.C., and
                                                    Bollinger Shipyards Lockport, L.L.C.
       2
           Motion for admission pro hac vice pending.

                                                        2
        Case 20-34682 Document 596 Filed in TXSB on 03/04/21 Page 3 of 5




                                CERTIFICATE OF SERVICE


         I hereby certify that a copy of the Limited Objection of Bollinger Amelia Repair, L.L.C.
and Bollinger Shipyards Lockport, L.L.C. to Debtors’ Emergency Omnibus Motion with Respect
to Relocation of Vessels and Modifications of the Debtors Workforce has been served upon all
parties listed below via first class mail and/or via the court’s CM/ECF electronic filing system on
this 4th day of March, 2021.


      Omar Jesus Alaniz oalaniz@reedsmith.com, omar-alaniz-
       2648@ecf.pacerpro.com;jkrasnic@reedsmith.com;srhea@reedsmith.com
      Scott Andron sandron@broward.org, swulfekuhle@broward.org
      Victoria Nicole Argeroplos vargeroplos@jw.com,
       amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
      Jason Bradley Binford Jason.binford@oag.texas.gov
      David S Bland dbland@blandpartners.com, mwynne@blandpartners.com
      Jason Lee Boland jason.boland@nortonrosefulbright.com
      Marty L Brimmage mbrimmage@akingump.com,
       lmonreal@akingump.com;bkemp@akingump.com;rfizette@akingump.com
      James F Buchanan jbuchanan@welderleshin.com, psmith@welderleshin.com
      Matthew D Cavenaugh mcavenaugh@jw.com, kgradney@jw.com;dtrevino@jw.com
      Ryan E Chapple rchapple@cstrial.com, aprentice@cstrial.com
      Scott Robert Cheatham scott.cheatham@arlaw.com, vicki.owens@arlaw.com
      Sean B Davis sbdavis@winstead.com, mmingo@winstead.com
      Thomas Deen tdeen@sbsblaw.com
      Hector Duran Hector.Duran.Jr@usdoj.gov
      Anacarolina Estaba aestaba@foley.com
      Gregg M Galardi Gregg.galardi@ropesgray.com, nova.alindogan@ropesgray.com
      Genevieve Marie Graham ggraham@jw.com, dtrevino@jw.com;kgradney@jw.com
      David B Grantz dgrantz@meyner.com
      Tara L Grundemeier houston_bankruptcy@publicans.com
      Matthew Guy matthew.guy@arlaw.com
      Paul T. Hofmann paulhofmann@hofmannlawfirm.com
      Benjamin W Kadden bkadden@lawla.com, mnguyen@lawla.com
      Brian A Kilmer bkilmer@kcq-lawfirm.com, bkilmer@ecf.courtdrive.com
      Richard A. Kincheloe Richard.Kincheloe@usdoj.gov,
       caseview.ecf@usdoj.gov;sonja.mccoy@usdoj.gov;sydnie.kempen@usdoj.gov;Nicole.rob
       bins@usdoj.gov;rhoma.romero@usdoj.gov;USATXS.Bankruptcy-ECF@usdoj.gov
      John Thomas Lillis jlillis@klselaw.com
      Peter A McLauchlan peter@mclauchlanlawgroup.com
      Patrick McShane pmcshane@frilot.com,
       LLabatut@frilot.com;pray@frilot.com;cacosta@frilot.com;bpregeant@frilot.com
      Corey Patrick Parenton corey@seklaw.com
      George Robert Parrott robert.parrott@arlaw.com, vicki.owens@arlaw.com
      Kristhy M Peguero kpeguero@jw.com, kgradney@jw.com;dtrevino@jw.com

                                                3
      Case 20-34682 Document 596 Filed in TXSB on 03/04/21 Page 4 of 5




     Veronica Ann Polnick vpolnick@jw.com, kgradney@jw.com;dtrevino@jw.com
     Daena G. Ramsey dramsey@vrlaw.net,
      tference@vrlaw.net;dmendoza@vrlaw.net;mbroome@vrlaw.net;awelch@vrlaw.net
     Lindsey Lee Robin lrobin@reedsmith.com,
      jkrasnic@reedsmith.com;anixon@reedsmith.com;srhea@reedsmith.com
     Michael D Rubenstein mdrubenstein@liskow.com, lschnabel@Liskow.com
     Cameron A. Secord csecord@jw.com,
      sdueitt@jw.com;kgradney@jw.com;dtrevino@jw.com
     William Hays Seele wseele@julianandseele.com
     Jacob Shisha jshisha@sealawyers.com
     J Stephen Simms jssimms@simmsshowers.com,
      dmhnat@simmsshowers.com;cjlyon@simmsshowers.com;jdallen@simmsshowers.com
     Stephen Douglas Statham stephen.statham@usdoj.gov
     Madison Mary Tucker mtucker@joneswalker.com, madison-tucker-
      7703@ecf.pacerpro.com
     US Trustee USTPRegion07.HU.ECF@USDOJ.GOV
     Bryan Patrick Vezey bvezey@cozen.com, hmartin@cozen.com
     Robert Prentice Vining rvining@sbsblaw.com,
      sbeard@sbsblaw.com;adurocher@sbsblaw.com
     Val Wamser vwamser@nicolettihornig.com
     Jennifer F Wertz jwertz@jw.com, kgradney@jw.com
     Randy W Williams rww@bymanlaw.com,
      rww.trustee1@gmail.com;Bymanassociatespllc@jubileebk.net

Manual Notice List

CRG Financial LLC                          Frank Pusinelli
100 Union Avenue                           58/68 S Service Road SPE LLC
Cresskill, NJ 07626                        625 RXR Plaza
                                           Uniondale, NY 11556

Stretto                                    Westerman Ball Ederer Miller Zucker &
Stretto                                    Sharfstein, LLP
8269 E. 23rd Avenue                        1201 RXR Plaza
Suite 275                                  Attn.: John E. Westerman, Esq.
Denver, CO 80238                           Attn.: Mickee M. Hennessy, Esq.
                                           Uniondale, NY 11556


                                             /s/ Scott R. Cheatham
                                             Scott R. Cheatham




                                       4
Case 20-34682 Document 596 Filed in TXSB on 03/04/21 Page 5 of 5




                               5
